United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  _____________

                                 No. 00-1257MN
                                 _____________

Leland W. Jacobs,                        *
                                         *
            Appellant,                   *
                                         *   On Appeal from the United
      v.                                 *   States District Court
                                         *   for the District of
Gear Properties; Bonnie Gear,            *   Minnesota.
individually, doing business as Gear     *
Properties; Alan Gear, individually,     *   [Not To Be Published]
doing business as Gear Properties,       *
                                         *
            Appellees.                   *

                                   ___________

                         Submitted: January 22, 2001
                             Filed: February 2, 2001
                                 ___________

Before McMILLIAN, RICHARD S. ARNOLD, and FAGG, Circuit Judges.
                           ___________

PER CURIAM.

       Leland W. Jacobs appeals the District Court’s1 dismissal of his civil rights
action, in which he claimed that defendants evicted him from his apartment for a
discriminatory or retaliatory reason. Plaintiff’s eviction occurred after defendants


      1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota.
prevailed in their state court unlawful detainer action against him.2 After de novo
review, see Lemonds v. St. Louis County, 222 F.3d 488, 492 (8th Cir. 2000), we
conclude the District Court properly dismissed plaintiff’s action, as it lacked subject
matter jurisdiction under the Rooker-Feldman3 doctrine. See Charchenko v. City of
Stillwater, 47 F.3d 981, 983 (8th Cir. 1995) (Rooker-Feldman precludes federal claims
if relief requested would effectively reverse state court decision or void its ruling).

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      2
        Gear Props. v. Jacobs, No. C1-97-2266, 1998 WL 550762 (Minn. Ct. App.
Sept. 1, 1998) (unpublished decision).
      3
      Rooker v. Fid. Trust Co., 263 U.S. 413 (1923); Dist. of Columbia Court of
Appeals v. Feldman, 460 U.S. 462 (1983).
                                          -2-